Citation Nr: 1728403	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-06 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a government-furnished headstone or marker for the Veteran's grave.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to March 1946.  The Veteran died in May 1989.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), which denied eligibility for a government-furnished headstone or marker.  Jurisdiction over this case was subsequently transferred to the VARO in Pittsburgh, Pennsylvania, and that office forwarded the appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2013 VA Form 9, the appellant requested a Travel Board hearing before a Veterans Law Judge.  Moreover, the October 2015 VA Form 8 (Certification of Appeal) also indicates that a hearing was requested.  A Board hearing does not appear to have been scheduled.  The appellant has a right to a hearing, but one has not yet been held. 38 C.F.R. § 20.700(a) (2016).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the appropriate RO, with appropriate notice as to the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

